Title: To Alexander Hamilton from Abijah Hammond, 21 January 1794
From: Hammond, Abijah
To: Hamilton, Alexander



New York 21st. Jany. 1794.
My Dear sir

Your letter of the 16th. I have received. Mr. Henderson mentioned your wish for a Loan of Money to your Friend & I intended to converse with you on the Subject before I left Philadelphia but was not fortunate enough to meet you—it being your wish however has been sufficient to enduce every exertion on my part to obtain it. It could be had, but the Security being in Philadelphia and the Interest but 6 ⅌ Cent are objections that I cannot yet obviate.
I had hopes that on my return I could command money of my own but find I can not.
I shall not relax in my endeavours to obtain it. Shall be in Philadelphia next week, and will then let you know the result.
I am with great Respect   Your very Hble. servt.

A. Hammond
The Honble.Alexander Hamilton Esqr.

